t c memo united_states tax_court leonard and pearl fein petitioners v commissioner of internal revenue respondent docket no filed date leonard and pearl fein pro sese deborah aloof for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies penalties and additions to tax with respect to petitioners’ federal income taxes for and as follows additions to tax penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the issue for decision is whether petitioners have substantiated claimed business and entertainment_expenses under sec_162 sec_274 and sec_6001 relating to leonard fein’s petitioner’s accounting and photographic activities the trial of this case was held on november and date in new york city unless otherwise indicated all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in new york since the late 1970s petitioner has been a certified_public_accountant from through most of however petitioner did not work as an accountant in and through the years in issue petitioner resumed his accounting activity including the preparation of tax returns during the years in issue petitioner also engaged in some photographic activity the evidence does not indicate that petitioner received any training in photography petitioner paid his children what petitioner refers to as per_diem allegedly in connection with services they performed in petitioner’s accounting activity these per_diem payments however appear to have been set at amounts that would allow the children to benefit from the earned_income_tax_credit not at amounts that reflect the value of any services the children actually performed for petitioner and the credible_evidence does not establish the nature and extent of any services the children performed for petitioner petitioner paid little attention to recordkeeping and financial aspects of his accounting and photographic activities documentation petitioner maintained regarding his accounting and photographic activities was disorganized and incomplete petitioner maintained no credible records and no bank accounts relating to these activities and petitioner commingled funds relating to these activities with funds pertaining to his personal and family activities during the years in issue petitioner lived in his father’s house with between to other family members and individuals other than petitioner none of the persons living in this house owned a car the car petitioner owned and used in his accounting and photographic activities was also used by petitioner and by other persons living with petitioner for their personal_use in some of the office space petitioner apparently rented petitioner had no phone lines or internet connections the eight phones that petitioner alleges to have used in his accounting and photographic activities were all registered in the names of petitioner’s wife and children during the years in issue petitioner had severe medical problems--poor eyesight stomach ailments and eating disorders in petitioner traveled to israel and while there received medical treatment for his eye problems petitioners’ federal_income_tax returns for and were filed late on february march and date respectively on which returns petitioner reported the following gross_income relating to his accounting and photographic activities year accounting photography total gross_income 1dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number 1in connection with petitioners’ federal_income_tax return petitioners and respondent dispute which copy of the schedule c profit or loss from business relating to petitioner’s accounting activity was filed we use the figures from the schedule c respondent asserts was filed on each of petitioners’ federal_income_tax returns for the years in issue petitioner attached two schedules c profit or loss from business the first relating to petitioner’s accounting activity and the second relating to his photographic activity the table below summarizes for each year in issue the expenses petitioner claimed on the schedules c as deductible business_expenses relating to petitioner’s accounting and photographic activities accounting--schedule c-1 years expense sec_2002 depreciation dollar_figure dollar_figure dollar_figure rent big_number big_number big_number postage big_number big_number big_number telephone internet big_number big_number big_number per_diem big_number big_number big_number office big_number big_number big_number repairs maintenance supplies big_number big_number big_number professional books tax computer form sec_512 computer tax programs big_number big_number big_number computer supplies big_number other big_number tolls parking big_number big_number big_number car truck big_number big_number big_number promotion gifts big_number big_number big_number travel big_number meals entertainment big_number big_number big_number total expenses big_number big_number big_number photography--schedule c-2 years expense sec_2002 depreciation dollar_figure dollar_figure dollar_figure postage big_number big_number big_number telephone big_number big_number big_number office expense big_number big_number big_number repairs maintenance supplies big_number big_number big_number printing developing big_number big_number big_number computer programs big_number big_number big_number computer supplies big_number big_number big_number publications big_number videotapes discs big_number big_number big_number research material big_number big_number big_number car truck big_number big_number big_number promotion gifts big_number big_number big_number travel big_number meals entertainment big_number big_number total expenses big_number big_number big_number on the basis of the above-reported income and expenses petitioners reported on their and federal_income_tax returns net profit from petitioner’s accounting and photographic activities as follows net profit year accounting photography total dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number on audit respondent disallowed in their entirety the claimed business_expenses relating to petitioner’s accounting and photographic activities reflected on petitioners’ untimely filed federal_income_tax returns for and determined the tax deficiencies at issue herein and imposed on petitioners the sec_6651 late-filing additions to tax and the sec_6662 accuracy-related_penalties much of the documentation petitioner offered at trial relating to his accounting and photographic activities is illegible with dates prices and descriptions unreadable testimony petitioner gave with regard to his proffered documentation was generally vague and inadequate petitioner testified that bills for expenses relating to his accounting and photographic activities were the responsibility of his wife--that he never saw the bills never paid the bills and never checked whether his wife had paid the bills petitioner however did not call his wife his children or others to testify at the trial opinion respondent claims that petitioner in and was not engaged in a trade_or_business of accounting or photography and alternatively that petitioner is not entitled to the claimed expenses relating thereto for lack of proper and adequate documentation and substantiation we address only respondent’s lack of substantiation argument taxpayers have a responsibility to maintain records sufficient to determine their correct federal_income_tax liability sec_6001 116_tc_438 no deduction is allowed for personal living or family_expenses unless expressly provided by law sec_262 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving he or she is entitled to the deductions claimed rule a 292_us_435 taxpayers must be able to substantiate both the amount_paid and the purpose of claimed deductions higbee v commissioner supra pincite at trial petitioner did not credibly explain how he accounted for the income received and the expenses_incurred in his accounting and photographic activities petitioner stated he gave funds received to his wife and she did whatever she wanted with them as noted above documentation petitioner offered to substantiate claimed expenses relating to his accounting and photographic activities is illegible some of it is blank and much of it is not in petitioner’s name but rather in the names of petitioner’s wife and children much of the documentation that is legible is utterly unclear as to the purpose of the claimed expense--whether personal accounting or photography-- and no further explanatory evidence is provided 1because petitioner has not maintained and submitted adequate_records to substantiate his claimed expenses petitioners do not qualify for a shift in the burden_of_proof under sec_7491 see sec_7491 petitioner produced no credible documentation with regard to claimed gasoline purchases car repairs expenses and toll costs documentation petitioner produced in support of car and truck expenses gifts and promotions meals entertainment and travel does not meet the recordkeeping requirements of sec_274 there is no credible_evidence that petitioners’ children worked in any meaningful way for petitioner in either his accounting or his photographic activities that would have justified the per_diem payments petitioner paid to them in support of claimed depreciation petitioner offers a list of assets for this list is insufficient to establish that petitioner purchased and placed into service the depreciable assets and that the depreciation amounts petitioner claimed during the years in issue were correct petitioner claims that some of the documentation relating to his accounting and photographic activities was destroyed in a fire or lost as a result of a computer crash petitioner submitted numerous general receipts at trial but has provided no credible_evidence that the purpose for those expenses related to petitioner’s accounting and photographic activities and petitioner’s ability to produce numerous receipts calls into question petitioner’s allegation that a fire or a computer crash occurred that destroyed his records over the course of the years in issue petitioner claims approximately dollar_figure in meal and entertainment_expenses the diary petitioner offers in support of these expenses however inadequately describes the business relationship between petitioner the named client and any business_purpose for the expenses see sec_274 petitioner claims his trip to israel qualifies as a business trip in his photographic activities however no credible_evidence supports that claim rather it appears petitioner’s trip to israel related to needed medical treatments in summary we sustain respondent’s disallowance of all of the expenses claimed on the schedules c-1 or c-2 on petitioners’ and federal_income_tax returns respondent has satisfied his burden of production under sec_7491 and petitioners have not established any reasonable_cause with regard to the late filing of petitioners’ and federal_income_tax returns and the underpayments associated therewith see higbee v commissioner supra pincite the credible_evidence does not establish that petitioner’s or other family members’ medical problems incapacitated petitioner from filing timely and proper federal_income_tax returns for the years in issue see wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir we sustain respondent’s imposition of both the sec_6651 late-filing additions to tax and the sec_6662 accuracy- related penalties to reflect the foregoing decision will be entered for respondent
